DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (JP 2011-153296) in view of Shumao et al. (Polym Int 2010; 59: 242–248).  Note:  A machine translation is being used for JP 2011-153296.
Considering Claims 18, 20, and 21:  Yoshino et al. teaches a resin composition comprising polylactic acid (¶0013); cellulose powder (¶0013); and a flame retardant (¶0013) that is preferably a phosphate flame retardant (¶0119).
	Yoshino et al. teaches the amount of flame retardant as being 10 to 60 parts by weight based on 100 parts of the polylactic acid (¶0126).  The amount of flame retardant controls the flame retardant effect, the flow characteristics during processing, the strength, and impact resistance of the molded article (¶0126).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill 
	Yoshino et al. does not teach adding the claimed flame retardant with sufficient specificity.  However, Shumao et al. teaches adding 5.3to 10.5 weight percent of ammonium polyphosphate to a polylactic acid natural fiber composite (Table 1).  Yoshino et al. and Shumao et al. are analogous art as they are concerned with the same field of endeavor, namely flame retardant polylactic acid composites.  It would have been obvious to a person having ordinary skill in the art to have used ammonium polyphosphate as the flame retardant of Yoshino et al., and the motivation to do so would have been, as Shumao et al. suggests, it is very effective in improving flame retardancy (Abstract).  
	Yoshino et al. is silent towards the values for the two relational expressions.  However, Yoshino et al. teaches the same chemical structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the composition of Yoshino et al. would inherently have the claimed relational expressions.  
Considering Claim 19:  Yoshino et al. teaches that the phosphate flame retardant can be used singly (¶0117).
Considering Claim 22:  Yoshino et al. teaches the cellulose powder as having a particle size of less than 30 microns (¶0111).

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (JP 2011-153296) in view of Shumao et al. (Polym Int 2010; 59: 242–248).  Note:  A machine translation is being used for JP 2011-153296.
Considering Claims 23 and 26-28:  Yoshino et al. teaches a resin composition comprising polylactic acid (¶0013); cellulose powder (¶0013); and a flame retardant (¶0013) that is preferably a phosphate flame retardant (¶0119).  Yoshino et al. teaches the cellulose powder as having a particle size of less than 30 microns (¶0111).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of flame retardant in the amount of 5 to 15 weight percent, and the motivation to do so would have been, as Yoshino et al. suggests, the amount of flame retardant controls the flame retardant effect, the flow characteristics during processing, the strength, and impact resistance of the molded article (¶0126).
	Yoshino et al. does not teach adding the claimed flame retardant with sufficient specificity.  However, Shumao et al. teaches adding 5.3to 10.5 weight percent of ammonium polyphosphate to a polylactic acid natural fiber composite (Table 1).  Yoshino et al. and Shumao et al. are analogous art as they are concerned with the same field of endeavor, namely flame retardant polylactic acid composites.  It would have been obvious to a person having ordinary skill in the art to have used ammonium polyphosphate as the flame retardant of Yoshino et al., and the motivation to do so would have been, as Shumao et al. suggests, it is very effective in improving flame retardancy (Abstract).  
	Yoshino et al. is silent towards the values for the two relational expressions.  However, Yoshino et al. teaches the same chemical structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the composition of Yoshino et al. would inherently have the claimed relational expressions.  
Considering Claim 24:  Yoshino et al. teaches that the phosphate flame retardant can be used singly (¶0117).

Allowable Subject Matter
Claims 8, 9, 13, and 16 are allowed.
25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering Claim 8:  The prior art of record does not teach or suggest the claimed composition comprising a polyolefin, cellulose powder having a particle size of less than 150 microns and a phosphate based flame retardant and having the claimed relational expressions.  The closest prior art of record is Anna et al. (Macromol Symp. 2003, 202, 245, 254).  Anna et al. teaches a composition comprising polypropylene, cotton fibers/a cellulose material consisting of only cellulose, and ammonium polyphosphate (pg. 246-47) in an amount of 10% (pg. 253-54).  However, Anna et al. teaches the cotton fibers as having a length of 30 mm (pg. 246), and there is no suggestion to lower the particle size to a micron level from the millimeter range of the prior art.
Considering Claim 25:  The prior art of record does not teach or suggest the claimed composition comprising a polyolefin, cellulose powder having a particle size of less than 150 microns and a phosphate based flame retardant and having the claimed relational expressions.  The closest prior art of record is Anna et al. (Macromol Symp. 2003, 202, 245, 254).  Anna et al. teaches a composition comprising polypropylene, cotton fibers/a cellulose material consisting of only cellulose, and ammonium polyphosphate (pg. 246-47) in an amount of 10% (pg. 253-54).  However, Anna et al. teaches the cotton fibers as having a length of 30 mm (pg. 246), and there is no suggestion to lower the particle size to a micron level from the millimeter range of the prior art.

Response to Arguments
Applicant’s arguments with respect to claims 18-24 and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767